Citation Nr: 9932092	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  92-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Determination of initial rating for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from February 1978 through 
April 1982.  His appeal ensues from a May 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama (RO), which granted service 
connection for a low back disability and assigned a 10 
percent disability evaluation.  This case was previously 
remanded by the Board in May 1993 and September 1996 for 
further development.  Such development having been completed, 
this matter has been referred to the Board of Veterans' 
Appeals (Board) for resolution.  


FINDING OF FACT

The veteran's low back disability is manifested by low back 
pain, numbness in the lower extremities and moderate 
limitation of motion.   

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Codes 5292, 5293 and 5295. 


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal arises from a May 1991 rating decision 
which established service connection for the disability at 
issue and assigned the initial disability evaluation of 10 
percent effective from January 14, 1991, the date of receipt 
of the veteran's initial claim.  By rating decision dated 
September 1994, the veteran's disability evaluation was 
increased to 20 percent, effective January 14, 1991.  The 20 
percent disability evaluation was continued by rating 
decision dated May 1995.  The veteran alleges that the 
evaluation initially assigned to his back disability should 
be increased to reflect more accurately the severity of his 
symptomatology.  When a veteran disagrees with the initial 
evaluation assigned following a grant of service connection, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Accordingly, the Board is to consider 
the entire period of the veteran's disability in order to 
provide for the possibility of staged ratings.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has emphasized that when 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (1999).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes. 
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (1999).  It is 
the intention of the rating schedule to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimal compensable rating for 
the joint.  See 38 C.F.R. § 4.59 (1999).

The veteran's back disability has been evaluated as being 20 
percent disabling.  In assessing the severity of the 
veteran's back disability, the Board will consider the 
applicable diagnostic codes for evaluating spinal disorders 
which are diagnostic codes 5285 through 5295.  The evidence 
of record does not show that the veteran suffers from 
residuals of a fractured vertebra, complete bony fixation of 
the spine, ankylosis of the cervical, dorsal or lumbar spine, 
limitation of motion of the cervical or dorsal spine, or a 
lumbosacral strain.  Therefore, considering the evidence in 
conjunction with the applicable spinal codes, the Board 
concludes that the veteran is only entitled to a disability 
evaluation pursuant to either 5292, 5293, or 5294.   

DC 5292 provides for a 10 percent disability evaluation for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  A 20 percent rating is appropriate under DC 5293 for 
moderate; recurrent attacks of intervertebral disc syndrome.  
A 40 percent evaluation is warranted for severe; recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  Where a claimant suffers from sacro-iliac injury and 
weakness an evaluation is assignable under DC 5294.  Under 
this diagnostic code a 10 percent evaluation is warranted for 
characteristic pain on motion.  A 20 percent evaluation is 
appropriate for muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position and 
a 40 percent evaluation is assignable for severe listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.   

Service medical records reveal the following.  A December 
1974 enlistment examination was negative for any spinal 
abnormalities.  Service medical records from January 1975 
through November 1981 reflect that the veteran sought 
treatment for complaints of low back pain with muscle spasms 
during service.  In November 1981, the veteran was diagnosed 
with grade I spondylolisthesis at L5.  

Post-service medical records contain the following pertinent 
information.  In April 1991, the veteran underwent a VA 
examination.  He presented with complaints of episodic back 
pain.  Objective findings show that he had forward flexion to 
85 degrees, backward flexion to 0 degrees with complaints of 
pain, lateral flexion to 10 degrees and rotation to 10 
degrees.  Upon review of x-rays, the VA examiner diagnosed 
the veteran with episodic low back pain, spondylolisthesis 
and disk space narrowing at L5-S1.  

Post-service medical records from March 1992 through August 
1993 show that the veteran continued to seek treatment for 
chronic low back pain.  In August 1993, he was afforded a 
neurological VA examination.  At that time, the veteran 
reported that he continued to take medication to alleviate 
his back pain.  He reported experiencing back pain, numbness 
in his left thigh, left foot and occasional numbness in his 
right foot.  The veteran's musculature of the back was 
described as normal.  The veteran's range of motion had 
improved since the VA examination performed in April 1991.  
Specifically, he had forward flexion of the lumbar spine to 
89 degrees, backward extension to 12 degrees, and left and 
right lateral flexion to 40 degrees.  The veteran had a 
decreased pinprick in the right S1 distribution and a patchy 
pinprick throughout his left leg.  It was also noted that 
there was objective evidence of pain on motion.  The veteran 
was diagnosed with chronic low back pain, spondylosis and 
spondylolisthesis of the lumbosacral spine.  EMG and nerve 
conduction studies were to be obtained to rule out nerve root 
compressions.  These studies were not obtained until February 
1998.   

In December 1993, upon the referral of his treating 
physician, David McLain, M.D. a rheumatologist with Brookwood 
Hospital, the veteran was examined by Robert L. Pearlman, 
M.D.  The veteran reported that he continued to experience 
numbness in his lower legs.  Dr. Pearlman diagnosed the 
veteran with chronic low back pain and requested a back brace 
for the veteran.  From May 1994 through November 1997, the 
veteran received ongoing treatment for spondylolisthesis from 
Dr. McLain.  In May 1996, the veteran's back pain improved to 
such an extent that he was able to work 6 days per week.  In 
August 1996 the veteran reported increased back pain due to 
using a tilted seat at work.  

In January 1998 the veteran was afforded a VA peripheral 
nerves examination and in February 1998 the veteran was 
afforded a VA spine examination.  The January 1998 
examination shows that the veteran reported missing 3 out of 
the previous 4 months of work due to his back disability.  
Physical examination showed that he had a patchy decrease of 
pinprick in the medial aspect of both calves.  EMG and nerve 
conduction studies were conducted and the findings were 
indicative of left lumbar radiculopathy.  However, the 
examiner concluded that there was no definite evidence of 
lumbosacral radiculopathy.  The examiner's overall assessment 
was chronic low back pain, which was either representative of 
fibromyalgia or spondylolisthesis.  The February 1998 spine 
examination report indicates that the veteran had flexion to 
the right to 24 degrees, flexion to the left to 26 degrees, 
forward flexion to 72 degrees and backward extension to 12 
degrees.  It was noted that the veteran stopped moving when 
he began to feel pain.  Lumbosacral spine x-rays showed a 
crease in the posterior wall at the height of L5 with 
spondylolisthesis at the same level.  No other abnormalities 
were noted.  The veteran was diagnosed with post-traumatic 
degenerative joint disease, lumbodorsal spine, with loss of 
function due to pain.  

An October 1998 letter from Dr. McLain outlines his treatment 
of the veteran since January 1990.  The letter indicates that 
in March 1998 the veteran reported that he had returned to 
work on a light duty status.  In April 1998, the veteran 
reported missing a lot of work and complained of severe low 
back pain.  An EMG study conducted at that time did not 
reveal any electrophysiological evidence of lower extremity 
peripheral neuropathy or bilateral L3 to S1 radiculopathy 
involving the tested nerves and muscles of the lower 
extremities.  In June 1998, the veteran reported being out of 
work since April.  On examination, the veteran appeared to be 
in pain.  He had tender points over the shoulder blades and 
low lumbar spine.  Pinprick was normal and reflexes were 
normal.  Dr. McLain diagnosed the veteran with fibromyalgia 
syndrome, osteoarthritis of the lumbosacral spine, 
osteoarthritis of the hands and spondylolisthesis of L5-S1.  
He also opined that the veteran is totally disabled from any 
employment.  

Further, on a VA Form 21-4142, dated October 1998, Dr. McLain 
wrote, "[p]atient had bowel and sexual dysfunction with his 
back.  He became constipated and has trouble defecating 
because of back pain with straining.  He has trouble with 
sexual intercourse because of his back.  His disability level 
should be raised.  He is now totally disabled from any 
employment.
 
After considering the evidence, the Board finds that the 
manifestations of the veteran's service-connected back 
disability most closely approximate the criteria for the 
currently assigned 20 percent disability rating under DC 
5294.  The evidence of record does not establish that the 
sacro-iliac injury and weakness is productive of severe 
manifestations such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran does have 
some limitation of motion of the back but not to a marked or 
severe degree.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 20 percent for a 
low back disability under DC 5295 are not met.  

The Board also finds that the veteran's back disability is 
not productive of more than moderate limitation of motion of 
the spine.  Although the veteran experiences pain on motion 
and suffers from limitation of forward, backward and lateral 
flexion, the veteran's limitation of motion has not been 
characterized by his treating physicians or by VA examiner's 
as being severe.  Therefore, a higher rating based on 
limitation of motion under DC 5292 is not warranted.  

Similarly, the Board finds that the disability is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran complains of numbness in the 
lower extremities and during the January 1998 VA peripheral 
nerves examination he had decreased pinpricks in the right S1 
distribution and patchy pinpricks throughout the left, no 
definite evidence of lumbosacral radiculopathy has been 
noted.  Therefore, in the absence of chronic neurological 
involvement, the veteran would not be entitled to a higher 
evaluation under the provisions of DC 5293.    

The Board also finds that the 20 percent rating adequately 
reflects the impairment attributable to functional impairment 
from pain, weakness, and fatigability pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In this case, the Board finds that the veteran's pain does 
not cause any additional functional loss than that already 
noted.  For the reasons previously discussed, the Board finds 
that the veteran's disability does not manifest an impairment 
to a degree that warrants a higher schedular evaluation than 
the currently assigned 20 percent.  


ORDER

Entitlement to a schedular evaluation in excess of 20 percent 
for a low back disability is denied.

REMAND

In Floyd v. Brown, 8 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to address the 
provisions of 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is still obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony and to identify all potential theories 
of entitlement to a benefit under the law and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that Floyd did not preclude the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own, where the 
veteran first raised the issue of an extraschedular rating 
before the Board in materials attached to his formal appeal.  
Bagwell, at 339.  The Court noted that the veteran had full 
opportunity to present his increased rating claim before the 
regional office and, in such circumstances, the Board's 
consideration of the extraschedular rating claim in the first 
instance (subject to the requirement of 38 U.S.C.A. § 7104(d) 
to provide adequate "reasons or bases" for its factual and 
legal findings) did not result in prejudice.  Id.

In the present case, however, the Board notes that the 
October 1998 letter of the veteran's private physician, Dr. 
McLain and an October 1998 VA Form 21-4142 (Authorization and 
Consent To Release Information To The Department of Veterans 
Affairs (VA)) containing a statement from Dr. McLain, were 
before the RO during its consideration of the claim.  In his 
October 1998 letter, Dr. McLain states "[i]t is my 
diagnostic impression that Robert Degginger has fibromyalgia 
syndrome, osteoarthritis of lumbosacral spine, osteoarthritis 
of hands and spondylolisthesis of L5 on S1.  It is also my 
impression that he is totally disabled from any employment."  
Likewise, on the VA Form 21-4142, Dr. McLain wrote, 
"[p]atient had bowel and sexual dysfunction with his back.  
He became constipated and has trouble defecating because of 
back pain with straining.  He has trouble with sexual 
intercourse because of his back.  His disability level should 
be raised.  He is now totally disabled from any employment."  
This clear suggestion of "marked interference with 
employment" was not addressed by the RO in its rating 
decisions or statements of the case.  Additionally, no 
development was undertaken to ascertain whether the 
manifestations of the service-connected back disorder, 
distinct and alone from the fibromyalgia created any 
"exceptional or unusual disability picture [so] as to render 
impractical the application of the regular rating schedule 
standards" under 38 C.F.R. § 3.321(b)(1) (1999).  
Accordingly, the veteran did not have the "full 
opportunity" described in Bagwell to make his case initially 
to the RO.  The Board finds that its consideration of the 
issue in the first instance under these circumstances would 
constitute prejudice to the appellant.

Further, Dr. McLain's opinion does not specify whether the 
veteran's current disability is solely attributable to the 
veteran's service connected disorder, or whether his 
disability is a result of his multiple disorders.  Therefore, 
the Board is of the opinion that a VA examination would help 
to determine the etiology of the veteran's back disorders.  
The veteran is advised that a failure to report to an 
examination might result in the denial of his claim.  
38 C.F.R. § 3.655(b) (1999).

Finally, the veteran's reports of unemployability, liberally 
construed, could be read as a claim for a total disability 
rating based on individual unemployability due to service- 
connected disabilities (TDIU). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of this case is necessary.  
Accordingly, this case is REMANDED to the RO for the 
following actions:  


1.  The veteran should be afforded an 
examination to ascertain the nature, 
severity and etiology of his back 
disorders.  The examiner should conduct 
any and all indicated evaluations, 
studies and tests deemed necessary, and 
diagnose all back disorders from which 
the veteran suffers.  The veteran's 
claims file must be made available to the 
examiner for review.  The examiner should 
note all clinical manifestations of the 
veteran's service-connected disorder, and 
quantify the degree of the veteran's 
impairment caused by the disorder.  If 
upon examination the veteran is found to 
suffer symptoms that relate to both his 
service-connected back disorder and other 
non-service connected disorders, the 
examiner should render an opinion, if 
possible, regarding the degree of 
functional impairment caused solely by 
the veteran's service-connected back 
disorder.  The examiner should also 
discuss whether the veteran's service-
connected back disorder renders him 
unemployable.  Finally, the examiner 
should provide the complete rationale 
upon which his/her opinions are based. 

2.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 
3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.

3.  The RO should inform the veteran of 
the elements of a claim for TDIU pursuant 
to 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 and Part 4 
(1999) and permit him the full 
opportunity to supplement the record as 
desired.

4.  Thereafter, the RO should consider 
whether the criteria for submission for 
an assignment of an extraschedular rating 
for a service-connected condition 
pursuant to 38 C.F.R. § 3.321(b)(1) are 
met, or if the criteria for a TDIU claim 
are met.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Following the actions described above, the case should be 
returned to the Board, if in order.  The purpose of this 
REMAND is to obtain additional development and provide due 
process of law.  The Board does not intimate any opinion as 
to the merits of this aspect of the case, either favorable or 
unfavorable.  The veteran has 

the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

